BaRNes, J.
(concurring). I concur in the opinion solely on the ground that I do not think any other, conclusion could he reached that would be in harmony with what is decided in the Bhern-McQovern Case. I did not think that that decision was a correct exposition of the law as it existed before the decision was announced, and I am still of that opinion. However, that case states the law as it is now, and we are all bound to respect it regardless of any opinion that may be entertained as to the correctness of the decision when made.
A motion for a rehearing was denied, with $25 costs, on June 17, 1914.